Citation Nr: 1104219	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Veteran is an employee at the RO in Wichita, Kansas, and thus 
his claim was forwarded to the RO in Muskogee, Oklahoma, for 
adjudication of his claim to avoid any conflict of interest that 
may have arisen.

In the August 2007 rating decision, the RO also denied 
entitlement to service connection for dental trauma with 
restorative surgery, among other disabilities.  While the Veteran 
submitted a timely notice of disagreement as to the increased 
rating issue currently on appeal and the dental trauma issue, he 
limited his appeal to the Board to only include the increased 
rating issue.  See December 2008 VA Form 9.  Therefore, the Board 
finds that the only issue currently before the Board is the 
increased rating issue involving service-connected sinusitis, as 
reflected on the title page of this decision.  

The issue of entitlement to a disability rating in excess of 10 
percent for service-connected sinusitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent, credible, and probative evidence of record 
reflects that the Veteran's service-connected sinusitis is 
characterized by, at least, three non-incapacitating episodes of 
sinusitis per year that are manifested by headaches, discolored 
and purulent nasal discharge, with occasional crusting over, 
sinus pressure, congestion, and tenderness, runny nose, and 
fever.  




CONCLUSION OF LAW

The schedular criteria for at least a 10 percent disability 
rating for service-connected sinusitis have been met at this 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 4.7, 4.97, 
Diagnostic Code 6514 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for sinusitis was established 
in August 2007, and the RO assigned a noncompensable (zero 
percent) disability rating pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6514, effective May 1, 2007, the day after 
the Veteran was released from active duty.  In granting the 
initial noncompensable disability rating, the RO considered a 
March 2007 VA examination report, which showed the Veteran did 
not complain of any current symptoms but that he reported having 
two non-incapacitating episodes in the past 12 months.  

The Veteran has disagreed with the initial, noncompensable 
disability rating assigned to his service-connected sinusitis 
and, thus, the Board will consider whether an increased rating is 
warranted.  

Diagnostic Code 6514 provides the rating criteria for chronic 
sphenoid sinusitis and is listed under the General Rating Formula 
for Sinusitis, which provides that a noncompensable rating is 
warranted when sinusitis is detected by X-ray only.  A 10 percent 
rating is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or; three to six non- 
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 30 
percent disability rating is warranted when there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or; 
more than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating, the maximum schedular 
rating, is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.  See 38 C.F.R. § 
4.97, Diagnostic Codes 6510-6514.  

As noted, the March 2007 VA examination report reflects that, 
while the Veteran reported that he did not have any current 
symptoms of sinusitis at that time, he also reported having an 
average of six to eight sinus infections per year that are 
treated with antibiotics.  He also reported, however, that, 
during the previous 12-month period, he had no incapacitating 
episodes of sinusitis and two non-incapacitating episodes.  

In support of his claim, the Veteran has submitted private 
treatment records which show that he has sought treatment for 
episodes of sinusitis during the pendency of this claim and 
appeal.  The evidence reflects that, in May 2007, the Veteran 
sought treatment for upper respiratory symptoms that had 
persisted for seven days, including productive cough with green, 
purulent phlegm, nasal discharge, body aches, pain over the sinus 
areas, sore throat, sneezing, and tender, swollen glands.  The 
final assessment was sinusitis and bronchitis, for which the 
examining physician prescribed various medications, including an 
antibiotic, as well as rest and fluids.  

In November 2008, the Veteran again sought treatment for 
sinusitis that had persisted for three days and was manifested by 
sinus pain, pressure, and nasal congestion.  The Veteran was 
again prescribed a myriad of medications, including an antibiotic 
he was ordered to take for five days.  

The Veteran recently submitted treatment records dated in 2010, 
which show that he sought treatment for sinusitis in February and 
September.  The treatment records reflect that the Veteran 
reported having post-nasal drip, sinus pressure, frontal 
tenderness and headaches, and green nasal discharge.  The 
treatment records also show the Veteran was prescribed 
antibiotics and other medications to treat his symptoms, although 
the length of the prescription is not indicated in the records.  

In support of his claim, the Veteran has also submitted a written 
letter from his supervisor, M.C., who asserted that she has 
observed the Veteran use sick leave numerous times over the last 
10 months because of his sinusitis, including 40 hours in October 
2010, which included a visit to the emergency room at the 
University of Colorado Hospital.  M.C. stated that the Veteran 
told her he experienced severe headaches, congestion, runny nose, 
and an occasional fever and that, on one occasion, she also 
observed that the Veteran was fatigued and his sinuses were 
crusted over.  M.C. stated that she would order the Veteran to 
seek medical treatment for his condition, after which he reported 
being prescribed antibiotics and nasal sprays.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence supports the grant of a 10 percent disability rating 
for service-connected sinusitis, as the evidence contains 
symptoms that more nearly approximate the level of disability 
contemplated by the 10 percent disability rating under DC 6514.  
As noted, the Veteran has stated that he typically has six to 
eight sinus infections a year.  In addition, the evidence 
reflects that, during 2010, the Veteran had at least three non-
incapacitating episodes of sinusitis for which he sought 
outpatient medical treatment in February and September.  The 
Veteran has also provided lay statements that reflect that he 
also sought emergency medical treatment for sinusitis in October 
2010, which the Board accepts as competent and credible evidence, 
particularly given the discharge instructions from the University 
of Colorado Hospital included in the record.  The preponderance 
of the lay and medical evidence reflects that the Veteran's 
service-connected sinusitis is manifested by headaches, 
discolored and purulent nasal discharge, with occasional crusting 
over, sinus pressure, congestion, and tenderness, runny nose, and 
fever.  

Therefore, the Board finds that the Veteran's service-connected 
sinusitis warrants, at minimum, a 10 percent disability rating 
under DC 6514.  

The issue of whether the Veteran is enititled to a rating higher 
than 10 percent will be addressed is a future decision.

ORDER

A 10 percent disability rating for service-connected sinusitis is 
granted at this time.  


REMAND

The evidence within the record at this time supported a finding 
that the Veteran's condition warranted, at minimum, a 10 percent 
evaluation for his sinusitis.  The Board did not wish to delay 
the grant of the 10 percent evaluation following the remand of 
this case to the RO, therefore, the Board has granted that part 
of the Veteran's claim.  

Regarding the issue of whether the Veteran is entitled to a grant 
of an evaluation higher than 10 percent, review of the record 
reveals that the Veteran recently submitted private treatment 
records and a lay statement directly to the Board in support of 
his increased rating claim.  The Board notes, however, that the 
Veteran did not include a statement indicating that he was 
waiving referral of this evidence to the agency of original 
jurisdiction for initial review.  In this regard, the Board notes 
the evidence submitted by the Veteran has not been reviewed by 
the RO and, without an appropriate waiver or a full grant of the 
benefit sought in this case, this evidence must be referred to 
the RO for consideration in the first instance.  See 38 C.F.R.  
§ 20.1304(c).  Following this review, the Board can address the 
issue of whether the Veteran is entitled to an evaluation higher 
than 10 percent.

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the claim on appeal and provide 
the Veteran and his representative with a 
supplemental statement of the case (SSOC), 
which addresses all new evidence submitted in 
support of the Veteran's claim since the 
issuance of the last SSOC.  The Veteran and 
his representative should be afforded the 
appropriate opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


